AFFIRMED as modified; Opinion Filed July 25, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00784-CR
                                        No. 05-18-00785-CR
                         NICHOLAS LEON ALEXANDER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F14-39330-R & F17-10320-R

                              MEMORANDUM OPINION
            Before Chief Justice Burns, Justice Whitehill, and Justice Partida-Kipness
                               Opinion by Justice Partida-Kipness

       Appellant, Nicholas Leon Alexander, was charged by indictment with the offenses of

aggravated sexual assault of a child and continuous sexual abuse of a child under the age of

fourteen. Alexander waived his right to a jury and was tried by the court on a plea of not guilty.

The trial court found Alexander guilty of each offense, as alleged in the indictments, and assessed

punishment at thirty years’ imprisonment in the continuous sexual abuse case, and life

imprisonment in the aggravated sexual assault case.          On appeal, Alexander challenges the

sufficiency of the evidence to support the conviction for continuous sexual abuse of a child

contending that: (1) the evidence is insufficient to show that he committed the acts of sexual abuse

against J.H. after the effective date of the statute; (2) the evidence is insufficient to show that J.H.

was under the age of fourteen at the time of the sexual abuse; and (3) the evidence is insufficient
to establish two predicate offenses for continuous sexual abuse against J.H. Alexander also

challenges the sufficiency of the evidence to support the conviction for aggravated sexual assault

of a child. In a cross-issue, the State requests that we modify the judgments to reflect the age of

the victims and that sex-offender registration requirements apply. The State also requests that the

judgments be modified to include a special finding that the victims were younger than fourteen at

the time of the offense. As modified, we affirm the trial court’s judgments. Because the issues

are settled in law, we issue this memorandum opinion. See TEX. R. APP. P. 47.4.

                                        BACKGROUND

Continuous Sexual Abuse.

         The indictment in the continuous sexual abuse case charged Alexander with committing

two or more acts of sexual abuse against J.H., during a period that was thirty days or more in

duration, beginning on or about October 1, 2007, when he was seventeen years of age or older,

and J.H. was a child younger than fourteen years of age. The acts of sexual abuse alleged were

aggravated sexual assault of a child by (1) penetration of J.H.’s female sexual organ by

Alexander’s sexual organ, and (2) contact between the mouth of J.H. and Alexander’s sexual

organ.

         J.H. testified that she was born on August 17, 1994. She moved to the Bent Tree Park

Apartments in Addison with her mother, and brother and sister, in the summer of 2007 when she

was twelve years old. She turned thirteen in August 2007. Alexander lived in the same apartment

complex. J.H. first saw Alexander sometime in mid-July or August when she went to check the

mail.    He was standing outside his apartment looking at her in a way that made her feel

uncomfortable.

         J.H. saw Alexander again one Saturday morning in September 2007. Alexander asked J.H.

her name and how old she was. After she responded, Alexander told J.H. that she was pretty, that

                                               –2–
she did not look like a thirteen year old, and was not built like a thirteen year old. When J.H. tried

to go into her apartment, Alexander stopped her, pinned her against a wall, and began touching her

hair and body. When J.H. told him to stop, Alexander grabbed a fistful of her hair and pushed her

head down towards his genitals. Alexander then forced J.H. to give him oral sex.

         Alexander became close friends with J.H.’s sister and started coming over to the apartment.

One day, less than a month after the first assault, Alexander walked into J.H.’s room, walked her

into the bathroom, and forced her to give him oral sex. These sexual assaults happened at least six

more times over the course of the next several weeks and months. J.H. testified that the incidents

would be spaced out, one time only about two weeks went by, but then another time, a month

would go by. In addition to the many instances of oral sex, there was one incident in which

Alexander had vaginal intercourse with J.H.

         J.H. testified that the first encounter with Alexander was in September, and the last one

was in March.1 There was an incident in which Alexander’s brother tried to assault J.H., and the

police were called. Shortly after that incident, Alexander moved out of his apartment. The last

sexual encounter between J.H. and Alexander again involved oral sex. That encounter occurred

after Alexander had moved out of the complex, and J.H. and her family moved into a new

apartment in the same complex, but in a different building. J.H. was still thirteen at the time.

Aggravated Sexual Assault.

         The indictment in the aggravated sexual assault case alleged contact between the mouth of

P.H. and Alexander’s sexual organ. P.H.’s mother, Sascha Chester, testified P.H. was born on

December 15, 2007, and was six years old at the time of the incident. In 2014, she was dating


     1
       During direct examination J.H. was asked if the assaults, from “the first time to the last time, . . . happen over
a month sometimes,” to which J.H. responded, “The first encounter was in September and the last one was March
’07.” During cross examination, J.H. was confronted with the affidavit she gave the police in which the first line
stated that her family moved to the Bent Tree apartments in July 2008. J.H. testified she made a mistake, that it was
a typo, and that she put the year 2007 throughout the rest of the narrative in the affidavit. J.H. affirmed the fact that
the affidavit stated the last encounter occurred in early 2008.
                                                          –3–
Alexander. She and Alexander, her two children, and Chester’s brother and sister, all lived

together with Chester’s mother in her mother’s house. On June 7, 2014, they were getting ready

to go somewhere when Alexander told Chester that P.H. needed to brush her teeth again. Chester

yelled at P.H. to go brush her teeth again and then went downstairs. When Chester was getting

ready to go back upstairs, she saw P.H. coming down the stairs. P.H. stopped and said, “Wade put

his weenie in my mouth.”2 P.H. repeated it again when Chester questioned her about what she

had said. Chester testified that she could not remember if P.H. “said wee-wee or weenie,” but she

took either term to mean that P.H. was referring to a man’s genitals. Chester testified that when

she talked to Alexander about what P.H. had said, he denied it, and told her that P.H. must be

confused.

          P.H. testified that when she was six or seven, her mother’s boyfriend3 lived with them at

her grandmother’s house. One day he took her to the bathroom, closed the door, turned off the

lights, and told her to open her mouth. When she opened her mouth, he put something in it that

felt like rubber. When he turned the lights back on, P.H. saw him pull his pants up. When

questioned further about what was put in her mouth, P.H. stated, “He put his weenie in my mouth,”

describing it as what boys use, “To use the restroom.” P.H. also described it as, “like a hot dog,”

but with “no bun on it” and drew a picture of it for the trial court. P.H. testified that when she was

told she could leave, she went downstairs and told her mother what happened. P.H. also testified

that there was another time, at night, when she was trying to go to sleep and Alexander put

something in her mouth that felt the same, but she “didn’t know what it was completely.”




   2
       Chester testified that her children called Alexander “Wade.”
   3
       P.H. could not remember his name or what he looked like, and could not identify Alexander in the courtroom.
                                                         –4–
       The State also presented the testimony of two other young women, C.W. and A.M., who

testified that they were sexually abused by Alexander for many years when they were children and

Alexander lived with their families.

       Alexander testified on his own behalf and denied having sexually abused P.H. or J.H. He

claimed that he met J.H., but did not know her. He also denied that he ever abused C.W.

Alexander’s brother also testified on Alexander’s behalf, stating that all of Alexander’s accusers

were liars, that he nor Alexander ever did anything inappropriate to J.H., and that Alexander did

not do anything to P.H.

                                           ANALYSIS

I.     Sufficiency of Evidence.

       In his first three issues, Alexander contends the evidence is insufficient to support his

conviction for continuous sexual abuse of a child because the State failed to prove that he

committed the acts of sexual abuse against J.H. after the effective date of the statute and that J.H.

was under the age of fourteen at the time of the sexual abuse. He also contends the evidence is

insufficient to establish two predicate offenses for continuous sexual abuse. In his fourth issue,

Alexander contends the evidence is insufficient to support his conviction for aggravated sexual

assault of a child because “any conclusion that he committed the alleged act would require

impermissible speculation.”

       A.      Standard of Review.

       In reviewing the sufficiency of the evidence, we view all the evidence in the light most

favorable to the verdict, and determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

313 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). We assume the fact

finder resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences

                                                –5–
in a manner that supports the verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). We defer to the trier of fact’s determinations of witness credibility and the weight to be

given their testimony. Brooks, 323 S.W.3d at 899. Circumstantial evidence is as probative as

direct evidence in establishing the guilt of the accused.         Clayton, 235 S.W.3d at 778.

Circumstantial evidence alone can be sufficient to establish guilt. Id

       B.      Continuous Sexual Abuse of a Child.

       To establish the offense of continuous sexual abuse of a child, the State had to prove that

during a period that is thirty or more days in duration, Alexander committed two or more acts of

sexual abuse, regardless of whether the acts of sexual abuse are committed against one or more

victims, when he was seventeen years of age or older, and J.H. was a child younger than fourteen

years of age. TEX. PENAL CODE § 21.02(b). An act of sexual abuse includes aggravated sexual

assault of a child. Id. § 21.02(c)(4). Although the exact dates of the abuse need not be proven, the

offense does require proof that two or more acts of sexual abuse occurred during a period of thirty

days or more. Id. § 21.02(b); Garner v. State, 523 S.W.3d 266, 271 (Tex. App.—Dallas 2017, no

pet.). The testimony of a child victim alone is sufficient to support a conviction for continuous

sexual abuse of a child. TEX. CODE CRIM. PROC. art. 38.07(b)(1); Garner, 523 S.W.3d at 271.

       Alexander does not challenge the evidence proving that the sexual abuse against N.H.

occurred during a period that was more than thirty days in duration, nor does he challenge the

evidence proving that he sexually abused J.H. two or more times during that period. What

Alexander does challenge is the evidence proving J.H.’s age during the period of abuse. Section

21.02 of the penal code, the statute defining the offense of continuous sexual abuse of a young

child, became effective September 1, 2007, and does not apply to an offense committed before that

date. Martin v. State, 335 S.W.3d 867, 873 (Tex. App.—Austin 2011, pet. ref’d). Further, section

21.02 applies only to the continuous sexual abuse of a child younger than fourteen. TEX. PENAL

                                                –6–
CODE § 21.02(b)(2); Martin, 335 S.W.3d at 873. J.H. testified that she was born on August 17,

1994. Thus, in order to lawfully convict Alexander of continuous sexual abuse of a young child,

the State had to prove that the period of abuse occurred between September 1, 2007, when the

statute became effective, and August 17, 2008, J.H.’s fourteenth birthday.

       J.H. testified that she first met Alexander in the summer of 2007, when she was twelve

years old and that the abuse started in September 2007 when she was thirteen years old. J.H. also

testified the last sexual encounter between her and Alexander occurred when she was still thirteen

years old. In his brief, Alexander admits that J.H.’s testimony showing she was born in August

1994, and was sexually abused by Alexander starting in September 2007, and ending in March,

“would mean that the abuse JH suffered for the next six months concluded before she turned 14.”

Nevertheless, Alexander claims, “the evidence was substantially confused regarding the timeframe

when the conduct transpired,” and argues the conclusion the abuse began in September 2007 when

J.H. was thirteen years old rests on speculation that J.H. was correct when she stated she turned

thirteen in August 2007. Alexander also points to J.H.’s statement during her testimony that “The

first encounter was in September and the last one was March ’07,” and argues that this evidence

shows that the sexual abuse occurred before the statue took effect. In addition, he also points to

the affidavit J.H. gave the police which begins with the statement that she and her family moved

to the Bent Tree apartments in July 2008, and argues that this evidence shows the sexual abuse

occurred after J.H. was already fourteen years old.

       We disagree that the evidence was substantially confused regarding the timeframe when

the sexual abuse occurred. J.H.’s testimony that she was born in August 1994 was not controverted

by any other evidence. Further, during her testimony, J.H. affirmed the fact that when the abuse

ended in March, she was still thirteen years old, and was adamant that she knew how old she was

when the abuse occurred. J.H. explained that the July 2008 date in the affidavit was a mistake, a

                                               –7–
typo, “because I know exactly what year it happened and I know exactly how old I was when it

happened.” J.H. also testified she put the year 2007 throughout the rest of the narrative in the

affidavit, and affirmed the fact that the affidavit stated that the last encounter occurred in early

2008. The trial court, as fact-finder, is the sole judge of the credibility of J.H.’s testimony and

reconciled conflicts in that testimony against Alexander. We may not substitute our judgment for

that of the fact-finder. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012).

       Alexander also contends the evidence is insufficient to establish two predicate offenses for

continuous sexual abuse. He bases this claim on the fact that J.H. testified to only one instance of

vaginal penetration by Alexander’s sexual organ and failed to specifically describe the timing of

this act of sexual abuse. Under the continuous sexual abuse of a child statute, the act-of-sexual-

abuse element is defined as any act that is, among other things, aggravated sexual assault under

penal code section 22.021. TEX. PENAL CODE § 21.02(c)(4). Section 22.021 identifies several

alternative means of committing aggravated sexual assault, including penetration of the sexual

organ of a child, and penetration of the mouth of a child, by the sexual organ of the actor. TEX.

PENAL CODE §§ 22.021(a)(1)(B)(ii), (a)(1)(B)(iii). Proof of any two acts constituting the offense

of aggravated sexual assault during a period that was thirty or more days in duration satisfies the

act-of-sexual-abuse element required in the continuous sexual assault of a child statute. Appellant

does not contest that the State proved two acts of penetration of J.H.’s mouth by Alexander’s

sexual organ during a period that was thirty or more days in duration. Further, contrary to

Alexander’s assertion, J.H.’s testimony does in fact describe the timing of the vaginal penetration,

and indicated that the act occurred during the same six month period that all the other acts of sexual

abuse occurred, i.e., between September 2007 and March 2008. J.H.’s testified that this one act of

vaginal penetration “was in between” the other acts of sexual abuse and that all the sexual

encounters between her and Alexander ended in March.

                                                 –8–
        We conclude the evidence is sufficient to prove that J.H. was under fourteen years old

during the duration of the sexual abuse and that the acts of sexual abuse began after the continuous

sexual abuse of a child statute became effective. We also conclude the evidence is sufficient to

prove two acts constituting aggravated sexual assault of a child of sexual abuse during a period

that is thirty or more days in duration.

        C.       Aggravated Sexual Assault of a Child.

        In his fourth issue, Alexander contends the evidence is insufficient to support the

conviction for aggravated sexual assault of a child. The indictment alleged contact between the

mouth of P.H. and Alexander’s sexual organ. P.H. testified Alexander4 put his “weenie” in her

mouth and described it as what boys use “To use the restroom.” She said it felt like “rubber,” and

described it as, “like a hot dog.” P.H. testified that after Alexander put it in her mouth and turned

the lights back on, she saw him pull his pants up. P.H. also drew a picture of it for the court,

showing its phallic shape.

        A child victim’s testimony is sufficient to support a conviction for sexual assault. TEX.

CODE CRIM. PROC. art. 38.07(b)(1). Alexander argues that it “would require impermissible

speculation” for the trial court to believe Alexander committed the offense based on P.H.’s

testimony concerning a single instance of abuse. We disagree. The description given by P.H.

regarding the “weenie” Alexander put in her mouth, and the picture she drew for the trial court,

does not require a rational factfinder to speculate that what P.H. was referring to was Alexander’s

sexual organ. Indeed, when P.H. told her mother that Alexander “put his weenie in [her] mouth,”

she immediately understood the term to mean that P.H. was referring to Alexander’s genitals. We




    4
       Although P.H. could not remember Alexander’s name and could not identify Alexander in the courtroom, his
identity was never at issue.
                                                     –9–
conclude the evidence is sufficient to support the conviction for aggravated sexual assault of a

child.

         We overrule Alexander’s first, second, third and fourth issues.

II.      Modification of the Judgments.

         In a cross-issue on appeal, the State requests that we modify the judgments to reflect the

age of the victims and that sex-offender registration requirements apply. The State also requests

that the judgments be modified to include an affirmative finding that the victims were younger

than fourteen at the time of the offense. This Court has the authority to modify an incorrect

judgment to correct a clerical error when the evidence necessary to correct the judgment appears

in the record. See Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State,

813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d).

         Alexander was convicted of continuous sexual abuse of a child and aggravated sexual

assault of a child, offenses which are both subject to the sex offender registration requirements of

Chapter 62 of the code of criminal procedure. See TEX. CODE CRIM. PROC. art. 62.001(5)(A). The

judgment in both cases erroneously state that the sex offender registration requirements do not

apply and that the age of the victim at the time of the offense is “N/A.” We modify the judgment

in the each case to show that sex offender registration requirements apply. We modify the

judgment in the continuous sexual abuse of a child case to show that the victim’s age was thirteen

at the time of the offense, and the judgment in the aggravated sexual assault case to show that the

victim’s age was six at the time of the offense. See id. art. 42.01 §1(27), 62.051; Backusy v. State,

No. 05-17-01288-CR, 2018 WL 5730166, at *3 (Tex. App.—Dallas Nov. 2, 2018, pet. ref’d)

(mem. op., not designated for publication).

         The code of criminal procedure requires an affirmative finding that the victim of a sexually

violent offense was younger than fourteen years of age. See TEX. CODE CRIM. PROC. art. 42.015(b).

                                                –10–
A “sexually violent offense” includes continuous sexual abuse of a child, and aggravated sexual

assault of a child “committed by a person 17 years of age or older.” See id. art. 62.001(6). The

record shows that Alexander was born on March 14, 1981. The continuous sexual abuse of a child

offense was committed during a six month period from September 2007 to March 2008, when

Alexander was twenty-seven years old. The aggravated sexual assault of a child offense was

committed on June 7, 2014, when he was thirty-five years old. We modify the judgment in each

case to reflect a finding that the victim “was younger than 14 years of age at the time of the

offense.” See id. art. 42.015(b); Backusy, 2018 WL 5730166, at *4.

       We sustain the State’s cross-issue.

                                        CONCLUSION

       As modified, we affirm the trial court’s judgments.



                                                    /Robbie Partida-Kipness/
                                                    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2
180784F.U05




                                             –11–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 NICHOLAS LEON ALEXANDER,                              On Appeal from the 265th Judicial District
 Appellant                                             Court, Dallas County, Texas
                                                       Trial Court Cause No. F14-39330-R.
 No. 05-18-00784-CR         V.                         Opinion delivered by Justice Partida-
                                                       Kipness, Chief Justice Burns and Justice
 THE STATE OF TEXAS, Appellee                          Whitehill participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       We DELETE the statement “Sex Offender Registration Requirements do not apply
       to the Defendant” and REPLACE it with the statement “Sex Offender Registration
       Requirements do apply to the Defendant.”

       We DELETE the term “N/A” following the phrase: “The age of the victim at the
       time of the offense was,” and REPLACE it with the term “6 years old.”

       We ADD the finding that the victim was younger than 14 years of age at the time
       of the offense.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 25th day of July, 2019.




                                                –12–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 NICHOLAS LEON ALEXANDER,                              On Appeal from the 265th Judicial District
 Appellant                                             Court, Dallas County, Texas
                                                       Trial Court Cause No. F17-10320-R.
 No. 05-18-00785-CR         V.                         Opinion delivered by Justice Partida-
                                                       Kipness, Chief Justice Burns and Justice
 THE STATE OF TEXAS, Appellee                          Whitehill participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       We DELETE the statement “Sex Offender Registration Requirements do not apply
       to the Defendant” and REPLACE it with the statement “Sex Offender Registration
       Requirements do apply to the Defendant.”

       We DELETE the term “N/A” following the phrase: “The age of the victim at the
       time of the offense was,” and REPLACE it with the term “13 years old.”

       We ADD the finding that the victim was younger than 14 years of age at the time of the
       offense.

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 25th day of July, 2019.




                                                –13–